This conviction was for misdemeanor theft. There are several questions presented in the record, but these are not discussed for the reason that the judgment must be reversed and the prosecution dismissed because of want of a legal indictment. There is in the record what purports to be an indictment preferred by the grand jury, but the facts show that the grand jury so presenting it was an illegal one, one empanelled and acting without authority of law. It would serve no useful purpose to repeat the facts and circumstances which constituted the grand jury an illegal one and their act void. These matters have all been fully stated and the whole matter reviewed in Wright v. State, 86 Tex.Crim. Rep., 217 S.W. Rep., 152. Wright was indicted by the same grand jury as was appellant and under the same circumstances. In Wright's case the whole matter was reviewed and the authorities discussed. We find no reason to change the views there expressed and those previously decided which form the basis of the Wright opinion.
Under the authority of Wright v. State, supra, this judgment will be reversed and the prosecution ordered dismissed.
Dismissed. *Page 170